


Exhibit 10.2(6)










Execution Copy




AMENDMENT NUMBER SIX
TO THE
UPS SAVINGS PLAN
AMENDMENT AND RESTATEMENT
EFFECTIVE AS OF DECEMBER 31, 2008


WHEREAS, United Parcel Service of America, Inc. (the “Company”) and its
affiliated corporations maintain the UPS Savings Plan (the “Plan”) as amended
and restated effective as of December 31, 2008;


WHEREAS, the Board of Directors of the Company (“Board”) reserved the right in
Section 14.1 of the Plan to amend, modify or change the Plan from time to time;


WHEREAS, the Board desires to amend the Plan to (i) change the name of the Plan
to the UPS 401(k) Savings Plan, (ii) provide that Roth Contributions may be made
from sales incentive program bonus payments, (iii) increase the percentage of
Regular Eligible Compensation that may be deducted as Catch-Up Contributions
from 10% to 35% and (iv) to comply with the requirements of the Puerto Rico
Internal Revenue Code of 2011, as amended.


NOW THEREFORE, pursuant to the authority vested in the Board of Directors of
United Parcel Service of America, Inc. by Section 14.1 of the UPS Savings Plan
(“Plan”), the Plan is hereby amended as follows:


1.    Section 1.40, Plan, is hereby amended, effective January 1, 2013, to read
as follows:


Section 1.40    Plan - means this UPS 401(k) Savings Plan as set forth in this
document and all subsequent amendments to this document.


2.    The first sentence of Section 3.1(c), Catch-Up Contributions, is hereby
amended, effective January 1, 2013, to read as follows:


Subject to the rules and limitations in this Section 3.1 and in Article 5 except
as otherwise provided, each Participant who is an Eligible Employee (other than
an Eligible Employee employed in Puerto Rico) who will attain age 50 or older
before the close of the Plan Year shall be eligible to make Catch-Up
Contributions, in 1% increments, from 1% to 35% of his or her Regular Eligible
Compensation and in accordance with, and subject to the limitations of, Code §
414(v); provided that the maximum percentage from January 1, 2003 to December
31, 2012 was 10% and from August 1, 2002 to December 31, 2002, 20%.


3.    The first sentence of Section 3.1(d)(2) is hereby amended, effective
January 1, 2013, to read as follows:






--------------------------------------------------------------------------------




Effective August 22, 2007, each Puerto Rico Participant who will attain age 50
or older before the close of the Plan Year shall be eligible to make Catch-Up
Contributions in 1% increments from 1% to 35% of his or her Puerto Rico Eligible
Compensation in accordance with, and subject to the limitations of Puerto Rico
law; provided that the maximum percentage from August 22, 2007 to December 31,
2012 was 10%.


4.    Section 3.1(d), Puerto Rico, is hereby amended to add a new Section
3.1(d)(4), effective January 1, 2011, to read as follows:


(4)    All contributions made to the Plan pursuant to this Section 3.1(d) shall
comply with the requirements of Appendix A, Puerto Rico Qualification.


5.    Section 3.3, Roth Contributions, is hereby amended, effective January 1,
2012, to read as follows:


Section 3.3    Roth Contributions. Subject to the rules and limitations in
Article 5, each Participant who is an Eligible Employee (other than an Eligible
Employee employed in Puerto Rico) shall be eligible to make Roth Contributions
in:


(a)    1% increments of his or her Regular Eligible Compensation for each pay
period;


(b)    1% increments from 1% to 100% of his or her compensation for unused
discretionary days off each pay period; and


(c)    Effective January 1, 2012, 1% increments from 1% to 100% of his or her
Eligible Compensation from sales incentive program bonus payments.


All Roth Contributions shall be and are made in accordance with and subject to
the limitations of Code Section 402A. The sum of Roth Contributions and Pre-Tax
Contributions may not exceed 35% of Eligible Compensation for any pay period.
Roth Contributions shall be credited to a Participant's Roth Contributions
Account.


6.    The Plan is hereby amended, effective January 1, 2011, to comply with
changes made to the Puerto Rico Internal Revenue Code of 2011, and insert a new
Appendix A at the end of the Plan, to read as attached.


IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc. based upon action taken by its Board of Directors and/or its
Executive Committee has caused this Amendment Number Six to be adopted.


ATTEST:
 
UNITED PARCEL SERVICE OF AMERICA, INC.
 
 
 
 
 
/s/ Teri P. McClure
 
 
/s/ D. Scott Davis
 
Teri P. McClure
 
 
D. Scott Davis
 
Secretary
 
 
Chairman
 
 
 
 
 
 
Date: December 18, 2012
 
 
Date: December 18, 2012
 







--------------------------------------------------------------------------------




Appendix A
Puerto Rico Qualification


Solely for purposes of administering and securing its tax qualifications in
Puerto Rico, the Plan shall be subject to the following terms and conditions:


1.    The definition of “Affiliate” in Article I, Section 1.7, of the Plan is
amended to add the following second paragraph:


“Effective as of January 1, 2011, for purposes of tax qualification in Puerto
Rico, “Affiliate” shall mean any corporation, trade or business other than the
Employer which joins the Employer as a member of a controlled group of
corporations, an affiliated services group or is under common control, as
defined by Section 1081.01(a)(14) of the Puerto Rico Internal Revenue Code of
2011, as amended”.


2.    The definition of “Employer” in Article I, Section 1.22, of the Plan is
amended to read as follows:


“'Employer' means United Parcel Service of America, Inc. and each Affiliate (or
a division or unit of an Affiliate) which is designated as a participating
employer in the Plan by the Employer and which adopts the Plan, or that is
deemed an Employer under Section 1081.01(a)(14) of the Puerto Rico Internal
Revenue Code of 2011, as amended.”


3.    The definition of “Highly Compensated Employee” in Article I, Section
1.31, of the Plan is amended to add an additional paragraph at the end of
Subsection (b)(2), which shall read as follows:


“Effective for Plan Years commencing on and after January 1, 2011, and solely
for purposes of qualifying the Plan in Puerto Rico, the term “highly compensated
employee” shall mean an employee who is:


(i)    an officer of the Employer;


(ii)    a shareholder that own more than five percent (5%) of the voting stock
or the total value of all classes of stock of the Employer;


(iii)    that for the preceding year earned a compensation in excess of $110,000
for Plan Year 2011, $115,000 for Plan Year 2012 or any other dollar amount
limitation imposed by Section 414(q)(1)(B) of the U.S. Internal Revenue Code of
1986, as amended, for the applicable Plan Year; or


(iv)    the spouse or dependent (within the meaning of Section 1033.18(c)(1) of
the Puerto Rico Internal Revenue Code of 2011) of one of the individuals listed
in items (i) through (iii) of this paragraph.”


4.    Article III, Section 3.1(d)(1), of the Plan is amended to add the
following paragraph at the end of the Section:


“The maximum Pre-Tax Contribution for a Participant for any taxable year, shall
not exceed ten percent (10%) of the annual Compensation of the employee up to a
maximum of seven thousand five hundred dollars ($7,500) annually until December
31, 1997, then eight thousand dollars ($8,000) annually thereafter, or such
other amount as may be determined by the Puerto Rico Secretary of Treasury under
Section 1033.09 and 1081.01(d) of the Puerto Rico Internal




--------------------------------------------------------------------------------




Revenue Code of 2011, as amended. If the employee participates in two (2) or
more plans, such plans shall be treated as if they were one for the purposes of
determining the amount of the limitation. For taxable years ending on or before
December 31, 2008, the annual limit on Pre-Tax Contribution by a Participant
shall be $8,000; for taxable years commencing on January 1, 2009 and January 1,
2010, shall be $9,000; for taxable years commencing on January 1, 2011, shall be
$10,000; for taxable years commencing January 1, 2012, shall be $13,000; and for
taxable years commencing on or after January 1, 2013, shall be $15,000,
regardless of the employee's annual compensation.”


5.    Article III, Section 3.1(d)(2), of the Plan is amended to add the
following paragraph at the end of the Section:


“Participants who attain age fifty (50) by the end of a Plan Year will be
eligible to make additional Pre-Tax Contributions for such Plan Year under this
Subsection to the extent such Pre-Tax Contributions constitute Catch-up
Contributions in accordance with, and subject to the maximum limits allowed,
under Section 1081.01(d)(7)(C) of the Puerto Rico Internal Revenue Code of 2011,
as amended. For taxable years commencing on January 1, 2006, the maximum annual
limit for Catch-Up Contributions shall be $500. For taxable years commencing
after December 31, 2006, and before December 31, 2011, shall be $1,000 per year.
For taxable years commencing on and after January 1, 2012, shall be $1,500 per
year. Such Catch-Up Contributions shall be credited to the Participant's Pre-Tax
Contribution Account of each Participant who has made such Catch-Up
Contribution. Any such Catch-Up Contribution shall be paid to the Trust within
the time period required under ERISA and the regulations thereunder. Any
Catch-Up Contribution under this Subsection, and any deferral election relating
to such contribution, shall be made in accordance with the rules and procedures
adopted by the Committee.”


6.    Article V of the Plan is amended to add a new section 5.7, which shall
read as follows:


“5.7    Puerto Rico Limitation on Contributions. As required by Section
1081.01(a)(11)(B) of the Puerto Rico Internal Revenue Code of 2011, as amended,
the total amount of employer contributions (including the employer matching
contributions and the profit sharing contributions) and the employees
contributions (excluding the Rollover Contributions but including the employees'
salary deferral contributions and the after-tax contributions) that may be
credited to the Participants account during any Plan Year shall not exceed
$50,000 for Plan Year 2012, $51,000 for Plan Year 2013 or any other dollar
amount imposed as limitation by Section 415(c) of the U.S. Internal Revenue Code
of 1986, as amended, for the applicable Plan Year, or 100% of the employees
Compensation (including the employees contributions hereunder) for the Plan Year
or whatever other dollar limitation may be imposed by the Puerto Rico Internal
Revenue Code of 2011, as amended, or the Puerto Rico Treasury Department by way
of regulation or administrative determination. This provision shall be effective
for Plan Year commencing on or after January 1, 2012.”


7.    Article IX, Section 9.13, of the Plan is amended to add to it a new
paragraph (c), which shall read as follows:


“(c)    Puerto Rico Direct Rollover


(1)
Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a distributee's election under this Section 9.13, a distributee, that due
to





--------------------------------------------------------------------------------




his termination of employment, elects to receive all or part of the value of his
Account in a single lump-sum distribution, within a single taxable year, in a
distribution that otherwise meets the requirements of Section 1081.01(b)(2)(A)
of the Puerto Rico Internal Revenue Code of 2011, as amended, may elect, at the
time and in the manner prescribed by the Committee, to have the total amount of
such distribution rolled over into another Puerto Rico qualified plan or Puerto
Rico Individual Retirement Account (“IRA”), specified by the distributee.


(2)
Direct rollovers under this Section 9.13 shall be made in accordance with rules
and procedures established by the Committee.



(3)
For purposes of this Section 9.13, a distributee may include (1) a Participant,
and, to the extent permitted by the Puerto Rico Internal Revenue Code of 2011,
as amended, or by the Puerto Rico Treasury Department, (2) a Participant's
spouse, or (3) an alternate payee under a qualified domestic relations order who
is the spouse or former spouse of a Participant.”



8.    Article IX is amended to add a new Section 9.21, which shall read as
follows:


“9.21    Puerto Rico Taxation of Lump Sum Distribution. Under Section 1081.01(b)
of the 2011 Puerto Rico Internal Revenue Code of 2011, as amended, the
distribution of the entire interest of a Participant in the Plan (in excess of
his or her after-tax contributions, if any), within the same taxable year, and
as a result of his or her termination of employment, shall be treated as a long
term capital gain taxable at a 20% rate. However, if the Plan: (i) uses a trust
organized in Puerto Rico or a Puerto Rico co-trustee which will act as paying
agent, and (ii) invest no less than 10% of its assets (determined on an average
daily basis) in the Plan Year of the distribution and the two preceding Plan
Years, in certain assets treated as located in Puerto Rico (as defined in the
Puerto Rico Internal Revenue Code of 2011, as amended, and the regulations
issued thereunder), the long term capital gain arising from the distribution
will be taxed instead at a rate of 10%.”


9.    Article X, Section 10.1(c), of the Plan is amended to add to it a new
paragraph (10), which shall read as follows:


“(10)    Any loan to a Participant, after January 1, 2012, that fails to meet
these requirements shall be treated as a taxable distribution to the Participant
and shall be subject to the withholding requirements of Section 1081.01(b)(3) of
the Puerto Rico Internal Revenue Code of 2011, as amended.”


10.    Article XIV, Section 14.3, of the Plan is amended to add a new paragraph
at the end of it, which shall read as follows:


“In the event of any of the above transactions, the Plan shall be subject to the
tax qualification requirements of Section 1081.01(a)(3)(D) of the Puerto Rico
Internal Revenue Code of 2011, as amended.”


11.    The definition of “Compensation” in Appendix 1.17 of the Plan is amended
to add the following fourth paragraph:






--------------------------------------------------------------------------------




“For taxable years commencing after January 1, 2012, the maximum amount of
compensation that shall be taken into account for purposes of computing
contributions under the Plan, as well as discrimination testing and the
limitations to benefits and contributions under Section 1081.01(a) and (d) of
the Puerto Rico Internal Revenue Code of 2011, as amended, shall not exceed
annually $250,000 for Plan Year 2012, $255,000 for Plan Year 2013 or any other
amount established under Section 401(a)(17) of the U.S. Internal Revenue Code of
1986, as amended, or any other amount established by the Puerto Rico Treasury
Department through regulations or administrative determinations.”


12.    These amendments shall govern the administration of the Plan, to the
extent it is applicable to Participants employed in Puerto Rico (“Puerto Rico
Participant”). To the extent the Plan covers any Puerto Rico Participant, it
will be administered pursuant to, and in compliance with, the requirements of
Sections 1033.09 and 1081.01 of the Puerto Rico Internal Revenue Code of 2011,
as amended.






